JUDGMENT ORDER
MICHAEL A. CHAGARES, Circuit Judge.
The defendant Branch having appealed from the denial of his motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255 and from the denial of a certificate of appealability by the District Court, it is on this 10th day of December, 2012 ordered and adjudged that the judgment of the District Court entered on December 17, 2010 be and the same is hereby affirmed substantially for the reasons so adequately set forth in the District Court’s opinion.